DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment submitted on November 19, 2020, has been entered.  Claims 1 – 3, 7, 9, and 11 have been amended. Therefore, the pending claims are 1 – 20. Claims 15 – 20 are withdrawn from consideration as being drawn to a nonelected invention.
The objection to the drawings set forth in the previous Office Action is withdrawn since the applicant has submitted new replacement drawings.
The double patenting objection set forth in the previous Office Action is withdrawn since claims 9 – 14 have been amended to have a distinct scope from claims 1 – 6.
The 35 USC 112(a) rejection to claims 1 – 14 is withdrawn.
The amendment to claim 2 is sufficient to overcome the rejection to claim 2.
Drawings
The drawings were received on November 19, 2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “ microfiber layer” in claim 1 is indefinite. It is unclear what structure is required by the term. Specifically, the disclosure teaches that the microfiber layer comprises one or more polyester layers and one or more polyester foam and mesh layers (see Figure 3 and Specification, page 9, paragraph 10). Or the disclosure teaches another embodiment, wherein the microfiber layer is a brushed microfiber knit layer, with or without the one or more foam layers and/or polyester mesh layer (Specification, page 11, paragraph 18). However, these are different structure and neither structure teaches that the fabric specifically has microfiber present. Further, the general meaning of the term “microfiber layer” would be understood by one of ordinary skill in the art to convey a layer that includes microdenier fibers in some known manner. Thus, it is unclear if the term used in the claims should be interpreted based on the disclosure as being a one of the specific materials disclosed in the specification or if the term should be given its broader interpretation to any structure including a microfiber material. Claim 9 is similarly rejected. Claims 2 – 8 and 10 – 14 are rejected due to their dependency on claim 1 or 9.
The term “polyester layers” in claim 1 is indefinite. The disclosure states that the polyester layer “may include one or more of the following pressed and/or molded materials: leather, wool, neoprene, suede, foam, mesh, vinyl, nylon, polyester, or any known material known by those skilled in the art” (page 10, paragraph 13). However, one of ordinary skill in the art would considered the general meaning of the term “polyester layer” to include any type of layer that includes polyester materials. The list provided by the applicant doesn’t even limit the layer to polyester materials since it can be wool, leather, neoprene, vinyl and other non-polyester materials. One of ordinary skill in the art would not readily define a polyester layer as being made from pressed or molded materials not made from polyester. This would be contrary to the art. Thus, it is unclear if the term used in the claims is being defined by the statement in disclosure to materials other than polyester materials, or if the term in the claims would be given its plain meaning as a layer made from polyester materials. Claim 9 is similarly rejected. Claims 2 – 8 and 10 – 14 are rejected due to their dependency on claim 1 or 9.
Claim 1 recites the limitation "applied to at least one of: microfiber layers, polyester layers, and foam layers" in lines 4 - 5.  There is insufficient antecedent basis for the term “microfiber layers”, “polyester layers”, and “foam layers” in the claim. It is unclear if these microfiber layers, polyester layers or foam layers that include the antimicrobial coatings are the same as the one or more microfiber layers, one or more polyester layers, one or more foam layers recited in second line. Claim 9 is similarly rejected. Claims 2 – 8 and 10 – 14 are rejected due to their dependency on claim 1 or 9.
The phrase “microfiber layers, polyester layers, and foam layers of a surface of the device” in claim 1 is indefinite. It is unclear if only the foam layer is the surface of the device or any of the layers can be used to make the surface layer? Is the antimicrobial coating only applied to the surface if it is applied to the foam layer? Is the antimicrobial material only applied to the surface? Can the antimicrobial coating be applied to layers other than the surface of the device?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baychar (US 2007/0141940).
	Baychar discloses a composite material including four layers (abstract).  Baychar discloses that the composite can also have additional foam, film, nonwoven, web or resin layers between the four layers (paragraph 15). Examples of the material used for layer 10 include polyester fabrics (paragraph 20); antimicrobial, antifungal fabric (paragraph 21); microdenier polyester fabrics (paragraph 21); a fabric layer that includes natural and synthetic nonwoven blends containing elastomeric fibers and a layer of foam(paragraph 27), or spacer fabric (paragraph 81), which would be equivalent to the mesh spacer fabrics. Additionally, Baychar discloses that antimicrobial treatments may be added to the materials (paragraph 30). Additionally, the layers are bonded together via lamination, mechanical bonding, welding or adhesive bonding (paragraph 83). The second layer can be an open cell foam structure bonded with fibers (paragraphs 84, 89, 91, and 99) or spacer fabrics or a spacer fabric and foam combination (paragraph 98). Further, Baychar teaches that the third layer can be foam, nonwoven and foam, spacer fabric, spacer fabric and nonwoven or foam combination (paragraph 123). Baychar teaches using these fabrics in various combinations including a composite with a cellular elastomeric composite, a spacer fabric, foam and an exterior shell fabric (paragraph 218). Thus, Baychar teaches using foam and fabric composites with mesh spacer layers and polyester layers. Further, the layers can be treated with antimicrobial materials.  
	It is noted that all spacer fabrics are known in the art to have a structure with an upper layer, a lower layer and an intermediate layer which maintains a gap between the upper and lower layer such that the spacer material is inherently a mesh material. Thus, any of the spacer layers taught by Baychar would be considered to qualify as the mesh spacer material claimed by the applicant. Thus, claims 1 and 4 are anticipated by Baychar.
	With regards to claim 3, the claim recites that the fabric has at most 30% nylon. This would include 0% nylon as well. Thus, the multiple layers disclosed by Baychar with polyester and without any nylon would read on the claimed limitation of at most 30% nylon. Therefore, claim 3 is anticipated.
	Further, Baychar discloses that the spacer fabrics can include knit layers (paragraph 228). Thus, claim 6 is anticipated.
	With regards to the recitation that the composite is used in a sweatband, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 2 fails to add any specific cap structure to the claims, the claim is rejected with claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar.
	The features of Baychar have been set forth above. Baychar discloses that the fabrics can be have anti-microbial treatments applied thereto (paragraph 30). However, Baychar fails to teach the amount of antimicrobial treatment applied thereto. Additionally, Baychar fails to teach the buildup reduction efficacy. One of ordinary skill in the art would understand that the anti-microbial treatment is added so that it will sufficiently kill microbes that come into contact with the layers and have a desirable buildup reduction efficacy. Anti-microbial treatments are well known in the art and one of ordinary skill in the art would understand at what levels to apply the treatment to the fabric to produce sufficient level of anti-microbial properties. Thus, claims 7 and 8 are rejected. 
	Additionally, with regards to the recitation that the composite is used in a cap, it has been held that a recitation with respect to the manner in which a claimed product is intended to be employed does not differentiate the claimed product from a prior art product satisfying the claimed structural limitation. Ex parte Masham, 2 USPQ2d 1647 (1987). Since claim 9 fails to add any specific cap structure to the claims, claims 9 – 12 and 14 are rejected.
Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baychar in view of Chen et al. (10,398,357).
	The features of Baychar have been set forth above. Baychar discloses that foam materials can be used in the laminate structure. Further, Baychar discloses that various treatments can be used in the laminate to produce desired properties in the end product (paragraph 30 and 31). Chen et al. is drawn to a laminate structure. Chen et al. teaches that charcoal foam has the benefit of being dust-mite proof and anti-microbial and can remove odors (column 4, lines 45 – 50). Thus, it would have been obvious to one having ordinary skill in the art to use charcoal foam as the type of foam, as disclosed by Chen et al. in the laminate taught by Baychar to provide the fabric with a material which is inherently anti-microbial and can remove odors. Thus, claims 5 and 13 are rejected.
Response to Arguments
Applicant's arguments filed November 19, 2020 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach one or more mesh spacers to regulate the air between the polyester layers and the foam layers. As set forth above, Baychar teaches that spacer fabrics and spacer and foam combinations can be used for the second layer or third layer. Spacer layers are inherently fabrics which would include a preset gap between the two outer layers, making the layer equivalent to a mesh layer, and any spacer layer would inherently allow airflow through the structure. Any spacer layer is also considered to be a mesh layer. Thus, Baychar is considered to teach a layer equivalent to the mesh spacer claimed by the applicant.  Further, the spacer layer can be used in combination with a foam layer and in between different layers. 
Additionally, the applicant argues that there is no reason to combine Baychar and Chen. However, Baychar discloses that the final product can have various desirable treatments. Further, Baychar discloses that antimicrobial materials are desirable in the different layers. Thus, the benefits of including a charcoal foam layer to help with the anti-microbial properties and to remove odors would be desirable is outerwear. Thus, the references are considered to have sufficient motivation to combine the references together. Therefore, the rejections are maintained.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472.  The examiner can normally be reached on Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

jlj
February 3, 2021


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789